DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election Responses 
The Election filed 11/17/2021 in response to the Office Action of 9/17/2021 is acknowledged. with traverse Group I, claims 1-3, 7, 9, 22, 24, 29, 31, 34, 37-40 and 41-42, and the species of second-antigen binding site, 5TR, position Q347 and colorectal cancer. 
Applicants argue that the technical feature identified by the Office linking Groups I-III is novel and Smits does not teach a protein binding to NKG2D, CD16, and at least 5T4 as claimed.
The arguments have been considered are found persuasive regarding Smits not teaching the special technical feature claimed. Examiner also notes that claim 43 should have been included with Group III of record, and not with Group I or II. Therefore, a corrected set of inventions is set forth below with reasoning for lack of unity.
Corrected Restriction
Group I, claims 1-3, 7, 9, 22, 24, 29, 31, 34, 37-42, drawn to the special technical feature of a protein comprising a first antigen binding site that binds to NKG2D, a second antigen binding site that binds to 5T4, and an antibody Fc domain that binds to CD16.
Group II, claims 43-45, drawn to the special technical feature of treating cancer and killing cancer cells by administering a protein comprising a first antigen binding site that binds to NKG2D, a second antigen binding site that binds to 5T4, and an antibody Fc domain that binds to CD16.

The technical feature linking Groups I and II appears to be a protein comprising a first antigen binding site that binds to NKG2D, a second antigen binding site that binds to 5T4, and an antibody Fc domain that binds to CD16.
However, said technical feature does not constitute a special technical feature in view of Miao et al (US20200048347A1, Priority Date: 09/01/2016). Miao et al teach a protein comprising a first antigen binding site that binds to NKG2D, a second antigen binding site that binds to 5T4, and an IgG antibody Fc domain that binds to CD16 (claims 2-5, 18-21, and 56; [48]; [53]).
Therefore, the technical feature linking the inventions of Groups I and II does not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art. Accordingly, Groups I and II are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept and restriction for examination purposes as indicated is proper.
The species restrictions remain the same as currently on record.
As stated above, Applicants elected Group I, claims 1-3, 7, 9, 22, 24, 29, 31, 34, 37-42, and the species for Group I of:
second-antigen binding site 5TR; and
position Q347 of the Fc domain.
Claims 1-3, 7, 9, 22, 24, 29, 31, 34, and 37-45 are pending. Claims 43-45 have been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7, 9, 22, 24, and 37-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a WRITTEN DESCRIPTION rejection.
The claims are drawn to a protein comprising a) a first antigen-binding site that binds NKG2D, b) a second antigen-binding site that binds 5T4, c) an antibody Fc domain or a portion thereof sufficient to bind CD16, or a third antigen-binding site that binds CD16, d) wherein the first-antigen binding site binds to NKG2D in humans and non-human primates, Thus, the claims identify the protein’s antigen-binding sites by function only, where the functions are described above in a)-d). No first, second, or third antigen-binding site sequence structures of the protein are recited. 

The instant specification discloses 5T4 antigen binding site comprising the following pairs of heavy and light chain variable domain SEQ ID NOs 109/113; 117/121; 125/129; 192/196; and 200/204. (0026-0030) The instant specification discloses NKG2D antigen binding site comprising the following pairs of heavy and light chain variable domain SEQ ID NOs 41/42; 49/50; 57/58; 61/62; 77/78; 85/86; 93/94; 101/102; 1/(light chain variable domains selected from following: 2,4,6,8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, 36, and 40, 42, 50). (0017-0025) The specification fails to disclose any other structural sequences required of the protein or its first and second antigen-binding sites to possess the claimed functions listed above. 
With regard to the CD16 binding site, the instant specification discloses:
[0037] In some embodiments, the protein incorporates a portion of an antibody Fc domain sufficient to bind CD16, wherein the antibody Fc domain comprises hinge and CH2 domains, and/or amino acid sequences at least 90% identical to amino acid sequence 234-332 of a human IgG antibody.
Other than for an IgG antibody Fc, specification fails to disclose any other structures or sequences required of a third antigen-binding site to possess the claimed function of binding CD16.

To provide adequate written description and evidence of possession of the claimed genus of proteins and antigen-binding sites, the instant specification can structurally describe representative first, second, and third antigen-binding sites that function to bind antigens 5T4, NKG2D, and CD16, or describe structural features common to the members of the genus, which features constitute a substantial portion of the genus. Alternatively, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics (see University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.).  A disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  
Although Applicants may argue that it is possible to screen for antigen-binding sites that bind to 5T4, NKG2D, and CD16 and function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate 
In this case, the only factor present in the claims is a recitation of the antigen-binding site functions listed above in a)-d) or partial sequence identity for the first or second antigen-binding sites. The instant specification fails to describe structural features common to the members of the genus, which features constitute a substantial portion of the genus because the instant specification discloses only five structurally distinct 5T4 antibodies that function as antigen binding sites to 5T4, eight structurally distinct NKG2D antibodies that function as antigen-binding sites to NKG2D, and an IgG Fc domain that functions as a CD16 antigen-binding site as claimed. A definition by function does not suffice to define the genus because it is only an indication of what the antigen-binding sites do, rather than what they are. Other than for the SEQ ID NOs listed above and an IgG Fc region, specification fails to provide any structural features coupled to the claimed functional characteristics. The instant specification does not disclose which of the 10% of amino acids can be altered from the claimed SEQ ID NOs and still maintain the claimed function of binding 5T4 or NKG2D as required by the claims. The instant specification fails to describe a representative number of antigen binding-site sequences and 
In the instant case, the specification discloses only five structurally distinct 5T4 antibodies that function as antigen-binding sites to 5T4, eight structurally distinct NKG2D antibodies that function as antigen-binding sites to NKG2D, and an IgG Fc domain that functions as a CD16 antigen-binding site as claimed. The claims broadly encompass any “antigen-binding sites” that bind to 5T4, NKG2D, and CD16. Dependent claims 9 and 24 broadly encompass 5T4 or NKG2D antigen-binding sites having up to 10% sequence discrepancy anywhere in the claimed SEQ ID NOs, including in the CDR regions critical to the binding function. Applicants have not established any reasonable structure-function correlation with regards to the sequences in the variable domains or CDRs that can be altered and still maintain 5T4 or NKG2D binding function. The instant claims attempt to claim every binding site that would achieve a desired result, i.e., bind 5T4, NKG2D, or CD16, wherein the instant specification does not describe representative examples to support the full scope of the claims because the instant specification discloses only five structurally distinct 5T4 antibodies that function as antigen-binding sites to 5T4, eight structurally distinct NKG2D antibodies that function as antigen-binding sites to NKG2D, and an IgG Fc domain that functions as a CD16 antigen-binding site as claimed. Given the well-known high level of polymorphism of antibody CDR sequences and structure, the skilled artisan would not have been in possession of the vast repertoire of antigen-binding sites encompassed by the claimed invention. One could not reasonably or predictably extrapolate the structure of five structurally distinct 5T4 antibodies, eight structurally distinct NKG2D 
Given the lack of representative examples to support the full scope of the claimed antigen-binding sites that bind 5T4, NKG2D and CD16 comprised by the claimed protein and lack of reasonable structure-function correlation with regards to the unknown sequences in the variable domains or CDRs that provide antigen 5T4, NKG2D and CD16 binding function, the present claims lack adequate written description. Thus, the specification does not provide an adequate written description of antigen-binding sites that bind 5T4, NKG2D and CD16 that is required to practice the claimed invention.  
	Examiner Suggestion: Amend the claims to recite the structure critical to the protein function of binding to NKG2D and 5T4, that is, the six CDR SEQ ID NOs from the heavy and light chains of each of the antigen-binding sites comprised by the protein, or the SEQ ID NOs from both the heavy and light chain variable domains for each of the antigen binding sites comprised by the protein. Amend claim 1(c) to delete “or a third antigen-binding site that binds to CD16.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miao et al (US20200048347A1, Priority Date: 09/01/2016). 
Regarding claim 1, Miao teaches a protein comprising a first antigen binding site that binds to NKG2D and a second antigen binding site that binds to 5T4, and an IgG antibody Fc domain that binds to CD16. (claims 2-5, 18-21, and 56; [48]; [53]). 
Double Patenting
Claims 1-3, 7, 9, 22, 37-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 45, 66, 67, 68, 70, 72, 76, 89, 93, and 95-98 of co-pending Application No. 17/045,016. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the co-pending application recite all the elements of the protein comprising a first antigen-binding site binding to NKG2D, a second antigen-binding site that binds to 5T4, and an antibody Fc domain, or a portion thereof sufficient to bind CD16 or a third binding site that binds CD16 in the instant claim. The referenced co-pending application and the instant application are claiming common subject matter, as follows: 

Instant Application: 16/615,231
Co-Pending Application: 17/045,016
1. (Original) A protein comprising: 
(a) a first antigen-binding site that binds NKG2D; 
(b) a second antigen-binding site that binds 5T4, GPNMB, FR-alpha, PAPP-A, or GPC3; and 
(c) an antibody Fc domain or a portion thereof sufficient to bind CD 16, or a third antigen-binding site that binds CD 16.  

45. A protein comprising:
(a) a first antigen-binding site that binds NKG2D;
(b) a second antigen-binding site that binds CD14, CD163, colony stimulating factor 3 receptor (CSF3R), sialic acid-binding Ig-like lectin 9 (Siglec-9), integrin alpha M (ITGAM), V-type immunoglobulin domain-containing suppressor of T-cell activation (VISTA), V-set domain-containing T-cell activation inhibitor 1(B7-H4), C-C chemokine receptor type 1 (CCR1), leucine rich repeat containing 25 (LRRC25), platelet activating factor receptor (PTAFR), signal regulatory protein beta 1 (SIRPB1), Toll-like receptor 2 (TLR2), Toll-like receptor 4 (TLR4), CD300 molecule like family member b (CD300LB), ATPase Na+/K+ transporting subunit alpha 3 (ATP1A3), or C-C chemokine receptor type 5 (CCR5); and
(c) an antibody Fc domain or a portion thereof sufficient to bind CD16, or a third antigen-binding site that binds CD16.

66. The protein according to claim 45, wherein the protein further comprises a site that binds a tumor-associated antigen.

67. The protein according to claim 66, wherein the tumor-associated antigen is selected from the group consisting of human epidermal growth factor receptor 2 (HER2), CD20, prostate-specific membrane (PSMA), DLL3, ganglioside GD2 (GD2), CD123, anoctamin-1 (Ano1), mesothelin, carbonic anhydrase IX (CAIX), tumor-associated calcium signal transducer 2 (TROP2), claudin-18.2, receptor tyrosine kinase-like orphan receptor 1 (ROR1), trophoblast glycoprotein (5T4), glycoprotein nonmetastatic melanoma protein B (GPNMB), folate receptor-alpha (FR-alpha), pregnancy-associated plasma protein A (PAPP-A), CD37, epithelial cell adhesion molecule (EpCAM), CD2, CD30, CD38, CD40, CD52, CD70, CD79b, glypican 3 (GPC3), B7 homolog 6 (B7H6), C-C chemokine receptor type 4 (CCR4), C-X-C motif chemokine receptor 4 (CXCR4), receptor tyrosine kinase-like orphan receptor 2 (ROR2), CD133, epidermal growth factor receptor (EGFR/ERBB-1), insulin-like growth factor 1-receptor (IGF1R), human epidermal growth factor receptor 3 (HER3)/ERBB-3, human epidermal growth factor receptor 4 (HER4)/ERBB-4, MUC1, signaling lymphocytic activation molecule F7 (SLAMF7), prostate stem cell antigen (PSCA), MHC class I polypeptide-related sequence A (MICA), MHC class I polypeptide-related sequence B (MICB), TNF-related apoptosis inducing ligand receptor 1 (TRAILR1), TNF-related apoptosis inducing ligand receptor 2 (TRAILR2), melanoma associated antigen 3 (MAGE-A3), B-lymphocyte activation antigen B7.1 (B7.1), B-lymphocyte activation antigen B7.2 (B7.2), cytotoxic T-lymphocyte associated protein 4 (CTLA4), programmed cell death protein 1 (PD1), programmed cell death 1 ligand 1 (PD-L1), and CD25.

68. The protein according to claim 1, wherein the first antigen-binding site binds to NKG2D in humans and non-human primates.
3. (Previously Presented) The protein of claim 1, wherein the first antigen-binding site comprises a heavy chain variable domain and a light chain variable domain present on the same polypeptide.  
70. The protein according to claim 1, wherein the first antigen-binding site comprises a heavy chain variable domain and a light chain variable domain present on the same polypeptide.
7. (Previously Presented) The protein according to claim 1, wherein the first and the second antigen-binding sites each comprise a heavy chain variable domain and a light chain variable domain, and wherein the light chain variable domain of the first antigen-binding site has an amino acid sequence identical to the amino acid sequence of the light chain variable domain of the second antigen-binding site.  
72. The protein according to claim 70, wherein the second antigen-binding site also comprises a heavy chain variable domain and a light chain variable domain, and wherein the light chain variable domain of the first antigen-binding site has an amino acid sequence identical to the amino acid sequence of the light chain variable domain of the second antigen-binding site.
22. (Previously Presented) The protein according to claim 1, wherein the second antigen- binding site comprises a heavy chain variable domain and a light chain variable domain present on the same polypeptide.  
89. The protein according to claim 1, wherein the second antigen-binding site comprises a heavy chain variable domain and a light chain variable domain present on the same polypeptide.
37. (Currently Amended) [[A]]The protein according to claim 1, wherein the protein comprises a portion of an antibody Fc domain 
38. (Original) The protein according to claim 37, wherein the antibody Fc domain comprises hinge and CH2 domains of a human IgGi antibody.
93. The protein according to claim 1, wherein the protein comprises a portion of an antibody Fc domain sufficient to bind CD16, wherein 

95. The protein according to claim 93, wherein the Fc domain comprises an amino acid sequence at least 90% identical to amino acids 234-332 of a human IgG1 antibody.
40. (Previously Presented) The protein according to claim 39, wherein the Fc domain comprises an amino acid sequence at least 90% identical to the Fc domain of human IgGi and differs at one or more positions selected from the group consisting of Q347, Y349, L351, S354, E356, E357, K360, Q362, S364, T366, L368, K370, N390, K392, T394, D399, S400, D401, F405, Y407, K409, T411, and K439.  
96. The protein according to claim 95, wherein the Fc domain comprises amino acid sequence at least 90% identical to the Fc domain of human IgG1 and differs at one or more positions selected from the group consisting of Q347, Y349, L351, S354, E356, E357, K360, Q362, S364, T366, L368, K370, N390, K392, T394, D399, S400, D401, F405, Y407, K409, T411, and K439.

41. (Previously Presented) A formulation comprising a protein according to claim 1 and a pharmaceutically acceptable carrier.  

97. A formulation comprising a protein according to claim 1 and a pharmaceutically acceptable carrier.

42. (Previously Presented) A cell comprising one or more nucleic acids encoding a protein according to claim 1.
98. A cell comprising one or more nucleic acids encoding a protein according to claim 1.
9. (Currently Amended) The protein according to claim 1, wherein the first antigen-binding site comprises: 
(a) a heavy chain variable domain at least 90% identical to SEQ ID NO:1 and a light chain variable domain at least 90% identical to SEQ ID NO:2; 
(b) a heavy chain variable domain at least 90% identical to SEQ ID NO:41 and a light chain variable domain at least 90% identical to SEQ ID NO:42;
 (c) a heavy chain variable domain at least 90% identical to SEQ ID NO:49 and a light chain variable domain at least 90% identical to SEQ ID NO:50; 
(d) a heavy chain variable domain at least 90% identical to SEQ ID NO:57 and a light chain variable domain at least 90% identical to SEQ ID NO:58; 
(e) a heavy chain variable domain at least 90% identical to SEQ ID NO:59 and a light chain variable domain at least 90% identical to SEQ ID NO:60;
(f) a heavy chain variable domain at least 90% identical to SEQ ID NO:101 and a light chain variable domain at least 90% identical to SEQ ID NO: 102; or 
(g) a heavy chain variable domain at least 90% identical to SEQ ID NO:103 and a light chain variable domain at least 90% identical to SEQ ID NO: 104[[;]].  
76. The protein according to claim 1, wherein the first antigen-binding site comprises:






a. a heavy chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO:41 and a light chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO:42;
b. a heavy chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO:49 and a light chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO:50;
c. a heavy chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO:57 and a light chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO:58;
d. a heavy chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO:59 and a light chain variable comprising an amino acid sequence domain at least 90% identical to SEQ ID NO:60;
e. a heavy chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO:61 and a light chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO:62;
f. a heavy chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO:69 and a light chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO:70;

h. a heavy chain variable domain a comprising an amino acid sequence at least 90% identical to SEQ ID NO:85, SEQ ID NO:650, SEQ ID NO:653, SEQ ID NO:656, SEQ ID NO:659, SEQ ID NO:662, or SEQ ID NO:665, and a light chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO:86;
i. a heavy chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO:93 and a light chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO:94;
j. a heavy chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO:101 and a light chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO:102; or
k. a heavy chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO:103 and a light chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO:104.
SEQUENCE MATCHES FOR FIRST ANTIGEN BINDING SITE
Instant Application: 16/615,231 [Wingdings font/0xE8] SEQ ID NO: 1
Co-Pending Application: 17/045,016 [Wingdings font/0xE8] SEQ ID NO 1
   GenCore version 6.4.2
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         November 29, 2021, 13:19:06 ; Search time 1 Seconds
                                           (without alignments)
                                           0.014 Million cell updates/sec

Title:          US-16-615-231-1
Perfect score:  632
Sequence:       1 QVQLQQWGAGLLKPSETLSL..........ARGPWSFDPWGQGTLVTVSS 117

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 117 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-17-045-016-1.pep:*
                                    SUMMARIES
                 %
Result          Query

 ----------------------------------------------------------------------------
     1     632  100.0    117  1  US-17-045-016-1            Sequence 1, Appli


                                    ALIGNMENTS


RESULT 1
US-17-045-016-1

  Query Match             100.0%;  Score 632;  DB 1;  Length 117;
  Best Local Similarity   100.0%;  
  Matches  117;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLQQWGAGLLKPSETLSLTCAVYGGSFSGYYWSWIRQPPGKGLEWIGEIDHSGSTNYN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLQQWGAGLLKPSETLSLTCAVYGGSFSGYYWSWIRQPPGKGLEWIGEIDHSGSTNYN 60

Qy         61 PSLKSRVTISVDTSKNQFSLKLSSVTAADTAVYYCARARGPWSFDPWGQGTLVTVSS 117
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PSLKSRVTISVDTSKNQFSLKLSSVTAADTAVYYCARARGPWSFDPWGQGTLVTVSS 117


Search completed: November 29, 2021, 13:19:06
Job time : 1 secs

Co-Pending Application: 17/045,016 [Wingdings font/0xE8] SEQ ID NO 2
        GenCore version 6.4.2
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         November 29, 2021, 13:29:10 ; Search time 1 Seconds
                                           (without alignments)
                                           0.011 Million cell updates/sec

Title:          US-16-615-231-2
Perfect score:  555
Sequence:       1 DIQMTQSPSTLSASVGDRVT..........CQQYNSYPITFGGGTKVEIK 107

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 107 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-17-045-016-2.pep:*
                                    SUMMARIES

Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     555  100.0    107  1  US-17-045-016-2            Sequence 2, Appli


                                    ALIGNMENTS


RESULT 1
US-17-045-016-2

  Query Match             100.0%;  Score 555;  DB 1;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSTLSASVGDRVTITCRASQSISSWLAWYQQKPGKAPKLLIYKASSLESGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSTLSASVGDRVTITCRASQSISSWLAWYQQKPGKAPKLLIYKASSLESGVPS 60

Qy         61 RFSGSGSGTEFTLTISSLQPDDFATYYCQQYNSYPITFGGGTKVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTEFTLTISSLQPDDFATYYCQQYNSYPITFGGGTKVEIK 107


Search completed: November 29, 2021, 13:29:10
Job time : 1 secs

Co-Pending Application: 17/045,016 [Wingdings font/0xE8] SEQ ID NO 41
  GenCore version 6.4.2
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         November 29, 2021, 13:29:32 ; Search time 1 Seconds
                                           (without alignments)
                                           0.016 Million cell updates/sec

Title:          US-16-615-231-41
Perfect score:  651
Sequence:       1 QVQLVQSGAEVKKPGSSVKV..........AYYYYGMDVWGQGTTVTVSS 125

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 125 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries


                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     651  100.0    125  1  US-17-045-016-41           Sequence 41, Appl


                                    ALIGNMENTS


RESULT 1
US-17-045-016-41

  Query Match             100.0%;  Score 651;  DB 1;  Length 125;
  Best Local Similarity   100.0%;  
  Matches  125;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGSSVKVSCKASGGTFSSYAISWVRQAPGQGLEWMGGIIPIFGTANY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGSSVKVSCKASGGTFSSYAISWVRQAPGQGLEWMGGIIPIFGTANY 60

Qy         61 AQKFQGRVTITADESTSTAYMELSSLRSEDTAVYYCARGDSSIRHAYYYYGMDVWGQGTT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKFQGRVTITADESTSTAYMELSSLRSEDTAVYYCARGDSSIRHAYYYYGMDVWGQGTT 120

Qy        121 VTVSS 125
              |||||
Db        121 VTVSS 125


Search completed: November 29, 2021, 13:29:32
Job time : 1 secs

Co-Pending Application: 17/045,016 [Wingdings font/0xE8] SEQ ID NO 42
GenCore version 6.4.2
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         November 29, 2021, 13:29:58 ; Search time 1 Seconds
                                           (without alignments)
                                           0.013 Million cell updates/sec

Title:          US-16-615-231-42
Perfect score:  591
Sequence:       1 DIVMTQSPDSLAVSLGERAT..........CQQYYSTPITFGGGTKVEIK 113

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 113 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0


Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-17-045-016-42.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     591  100.0    113  1  US-17-045-016-42           Sequence 42, Appl


                                    ALIGNMENTS


RESULT 1
US-17-045-016-42

  Query Match             100.0%;  Score 591;  DB 1;  Length 113;
  Best Local Similarity   100.0%;  
  Matches  113;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIVMTQSPDSLAVSLGERATINCKSSQSVLYSSNNKNYLAWYQQKPGQPPKLLIYWASTR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIVMTQSPDSLAVSLGERATINCKSSQSVLYSSNNKNYLAWYQQKPGQPPKLLIYWASTR 60

Qy         61 ESGVPDRFSGSGSGTDFTLTISSLQAEDVAVYYCQQYYSTPITFGGGTKVEIK 113
              |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ESGVPDRFSGSGSGTDFTLTISSLQAEDVAVYYCQQYYSTPITFGGGTKVEIK 113


Search completed: November 29, 2021, 13:29:58
Job time : 1 secs

Co-Pending Application: 17/045,016 [Wingdings font/0xE8] SEQ ID NO 49
        GenCore version 6.4.2
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         November 29, 2021, 13:30:25 ; Search time 1 Seconds
                                           (without alignments)
                                           0.015 Million cell updates/sec

Title:          US-16-615-231-49
Perfect score:  644
Sequence:       1 QLQLQESGPGLVKPSETLSL..........DRFHPYFDYWGQGTLVTVSS 121

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 121 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-17-045-016-49.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     644  100.0    121  1  US-17-045-016-49           Sequence 49, Appl


                                    ALIGNMENTS


RESULT 1
US-17-045-016-49

  Query Match             100.0%;  Score 644;  DB 1;  Length 121;
  Best Local Similarity   100.0%;  
  Matches  121;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QLQLQESGPGLVKPSETLSLTCTVSGGSISSSSYYWGWIRQPPGKGLEWIGSIYYSGSTY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QLQLQESGPGLVKPSETLSLTCTVSGGSISSSSYYWGWIRQPPGKGLEWIGSIYYSGSTY 60

Qy         61 YNPSLKSRVTISVDTSKNQFSLKLSSVTAADTAVYYCARGSDRFHPYFDYWGQGTLVTVS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YNPSLKSRVTISVDTSKNQFSLKLSSVTAADTAVYYCARGSDRFHPYFDYWGQGTLVTVS 120

Qy        121 S 121
              |
Db        121 S 121


Search completed: November 29, 2021, 13:30:25
Job time : 1 secs

Co-Pending Application: 17/045,016 [Wingdings font/0xE8] SEQ ID NO 50
GenCore version 6.4.2
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         November 29, 2021, 13:30:48 ; Search time 1 Seconds
                                           (without alignments)
                                           0.011 Million cell updates/sec

Title:          US-16-615-231-50
Perfect score:  560
Sequence:       1 EIVLTQSPATLSLSPGERAT..........CQQFDTWPPTFGGGTKVEIK 107


                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 107 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-17-045-016-50.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     560  100.0    107  1  US-17-045-016-50           Sequence 50, Appl


                                    ALIGNMENTS


RESULT 1
US-17-045-016-50

  Query Match             100.0%;  Score 560;  DB 1;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EIVLTQSPATLSLSPGERATLSCRASQSVSRYLAWYQQKPGQAPRLLIYDASNRATGIPA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EIVLTQSPATLSLSPGERATLSCRASQSVSRYLAWYQQKPGQAPRLLIYDASNRATGIPA 60

Qy         61 RFSGSGSGTDFTLTISSLEPEDFAVYYCQQFDTWPPTFGGGTKVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLEPEDFAVYYCQQFDTWPPTFGGGTKVEIK 107


Search completed: November 29, 2021, 13:30:49
Job time : 1 secs

Co-Pending Application: 17/045,016 [Wingdings font/0xE8] SEQ ID NO 57
      GenCore version 6.4.2
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         November 29, 2021, 13:31:15 ; Search time 1 Seconds
                                           (without alignments)
                                           0.014 Million cell updates/sec

Title:          US-16-615-231-57
Perfect score:  632


Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 117 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-17-045-016-57.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     632  100.0    117  1  US-17-045-016-57           Sequence 57, Appl


                                    ALIGNMENTS


RESULT 1
US-17-045-016-57

  Query Match             100.0%;  Score 632;  DB 1;  Length 117;
  Best Local Similarity   100.0%;  
  Matches  117;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLQQWGAGLLKPSETLSLTCAVYGGSFSGYYWSWIRQPPGKGLEWIGEIDHSGSTNYN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLQQWGAGLLKPSETLSLTCAVYGGSFSGYYWSWIRQPPGKGLEWIGEIDHSGSTNYN 60

Qy         61 PSLKSRVTISVDTSKNQFSLKLSSVTAADTAVYYCARARGPWSFDPWGQGTLVTVSS 117
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PSLKSRVTISVDTSKNQFSLKLSSVTAADTAVYYCARARGPWSFDPWGQGTLVTVSS 117


Search completed: November 29, 2021, 13:31:15
Job time : 1 secs

Co-Pending Application: 17/045,016 [Wingdings font/0xE8] SEQ ID NO 58
    GenCore version 6.4.2
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         November 29, 2021, 13:31:41 ; Search time 1 Seconds
                                           (without alignments)
                                           0.011 Million cell updates/sec


Perfect score:  551
Sequence:       1 DIQMTQSPSTLSASVGDRVT..........YCEQYDSYPTFGGGTKVEIK 106

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 106 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-17-045-016-58.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     551  100.0    106  1  US-17-045-016-58           Sequence 58, Appl


                                    ALIGNMENTS


RESULT 1
US-17-045-016-58

  Query Match             100.0%;  Score 551;  DB 1;  Length 106;
  Best Local Similarity   100.0%;  
  Matches  106;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSTLSASVGDRVTITCRASQSISSWLAWYQQKPGKAPKLLIYKASSLESGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSTLSASVGDRVTITCRASQSISSWLAWYQQKPGKAPKLLIYKASSLESGVPS 60

Qy         61 RFSGSGSGTEFTLTISSLQPDDFATYYCEQYDSYPTFGGGTKVEIK 106
              ||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTEFTLTISSLQPDDFATYYCEQYDSYPTFGGGTKVEIK 106


Search completed: November 29, 2021, 13:31:41
Job time : 1 secs

Co-Pending Application: 17/045,016 [Wingdings font/0xE8] SEQ ID NO 59
  GenCore version 6.4.2
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         November 29, 2021, 13:32:12 ; Search time 1 Seconds
                                           (without alignments)


Title:          US-16-615-231-59
Perfect score:  655
Sequence:       1 QVQLVQSGAEVKKPGSSVKV..........FYYYYGMDVWGQGTTVTVSS 126

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 126 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-17-045-016-59.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     655  100.0    126  1  US-17-045-016-59           Sequence 59, Appl


                                    ALIGNMENTS


RESULT 1
US-17-045-016-59

  Query Match             100.0%;  Score 655;  DB 1;  Length 126;
  Best Local Similarity   100.0%;  
  Matches  126;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGSSVKVSCKASGGTFSSYAISWVRQAPGQGLEWMGGIIPIFGTANY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGSSVKVSCKASGGTFSSYAISWVRQAPGQGLEWMGGIIPIFGTANY 60

Qy         61 AQKFQGRVTITADESTSTAYMELSSLRSEDTAVYYCARRGRKASGSFYYYYGMDVWGQGT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKFQGRVTITADESTSTAYMELSSLRSEDTAVYYCARRGRKASGSFYYYYGMDVWGQGT 120

Qy        121 TVTVSS 126
              ||||||
Db        121 TVTVSS 126


Search completed: November 29, 2021, 13:32:12
Job time : 1 sec

Co-Pending Application: 17/045,016 [Wingdings font/0xE8] SEQ ID NO 60
          GenCore version 6.4.2
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         November 29, 2021, 13:32:38 ; Search time 1 Seconds
                                           (without alignments)
                                           0.013 Million cell updates/sec

Title:          US-16-615-231-60
Perfect score:  599
Sequence:       1 DIVMTQSPDSLAVSLGERAT..........CQNDYSYPYTFGQGTKLEIK 113

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 113 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-17-045-016-60.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     599  100.0    113  1  US-17-045-016-60           Sequence 60, Appl


                                    ALIGNMENTS


RESULT 1
US-17-045-016-60

  Query Match             100.0%;  Score 599;  DB 1;  Length 113;
  Best Local Similarity   100.0%;  
  Matches  113;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIVMTQSPDSLAVSLGERATINCESSQSLLNSGNQKNYLTWYQQKPGQPPKPLIYWASTR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIVMTQSPDSLAVSLGERATINCESSQSLLNSGNQKNYLTWYQQKPGQPPKPLIYWASTR 60

Qy         61 ESGVPDRFSGSGSGTDFTLTISSLQAEDVAVYYCQNDYSYPYTFGQGTKLEIK 113
              |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ESGVPDRFSGSGSGTDFTLTISSLQAEDVAVYYCQNDYSYPYTFGQGTKLEIK 113


Search completed: November 29, 2021, 13:32:38
Job time : 1 secs

Co-Pending Application: 17/045,016 [Wingdings font/0xE8] SEQ ID NO 101

                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         November 29, 2021, 13:33:03 ; Search time 1 Seconds
                                           (without alignments)
                                           0.015 Million cell updates/sec

Title:          US-16-615-231-101
Perfect score:  647
Sequence:       1 QVQLVESGGGLVKPGGSLRL..........LGDGTYFDYWGQGTTVTVSS 121

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 121 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-17-045-016-101.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     647  100.0    121  1  US-17-045-016-101          Sequence 101, App


                                    ALIGNMENTS


RESULT 1
US-17-045-016-101

  Query Match             100.0%;  Score 647;  DB 1;  Length 121;
  Best Local Similarity   100.0%;  
  Matches  121;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVESGGGLVKPGGSLRLSCAASGFTFSSYGMHWVRQAPGKGLEWVAFIRYDGSNKYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVESGGGLVKPGGSLRLSCAASGFTFSSYGMHWVRQAPGKGLEWVAFIRYDGSNKYY 60

Qy         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAKDRGLGDGTYFDYWGQGTTVTVS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAKDRGLGDGTYFDYWGQGTTVTVS 120

Qy        121 S 121
              |



Search completed: November 29, 2021, 13:33:03
Job time : 1 secs

Co-Pending Application: 17/045,016 [Wingdings font/0xE8] SEQ ID NO 102
GenCore version 6.4.2
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         November 29, 2021, 13:33:30 ; Search time 1 Seconds
                                           (without alignments)
                                           0.012 Million cell updates/sec

Title:          US-16-615-231-102
Perfect score:  571
Sequence:       1 QSALTQPASVSGSPGQSITI..........AWDDSLNGPVFGGGTKLTVL 110

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 110 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-17-045-016-102.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     571  100.0    110  1  US-17-045-016-102          Sequence 102, App


                                    ALIGNMENTS


RESULT 1
US-17-045-016-102

  Query Match             100.0%;  Score 571;  DB 1;  Length 110;
  Best Local Similarity   100.0%;  
  Matches  110;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QSALTQPASVSGSPGQSITISCSGSSSNIGNNAVNWYQQLPGKAPKLLIYYDDLLPSGVS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QSALTQPASVSGSPGQSITISCSGSSSNIGNNAVNWYQQLPGKAPKLLIYYDDLLPSGVS 60


              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DRFSGSKSGTSAFLAISGLQSEDEADYYCAAWDDSLNGPVFGGGTKLTVL 110


Search completed: November 29, 2021, 13:33:30
Job time : 1 secs

Co-Pending Application: 17/045,016 [Wingdings font/0xE8] SEQ ID NO 103
    GenCore version 6.4.2
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         November 29, 2021, 13:33:51 ; Search time 1 Seconds
                                           (without alignments)
                                           0.013 Million cell updates/sec

Title:          US-16-615-231-103
Perfect score:  613
Sequence:       1 QVHLQESGPGLVKPSETLSL..........ANWDDAFNIWGQGTMVTVSS 115

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 115 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-17-045-016-103.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     613  100.0    115  1  US-17-045-016-103          Sequence 103, App


                                    ALIGNMENTS


RESULT 1
US-17-045-016-103

  Query Match             100.0%;  Score 613;  DB 1;  Length 115;
  Best Local Similarity   100.0%;  
  Matches  115;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVHLQESGPGLVKPSETLSLTCTVSDDSISSYYWSWIRQPPGKGLEWIGHISYSGSANYN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy         61 PSLKSRVTISVDTSKNQFSLKLSSVTAADTAVYYCANWDDAFNIWGQGTMVTVSS 115
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PSLKSRVTISVDTSKNQFSLKLSSVTAADTAVYYCANWDDAFNIWGQGTMVTVSS 115


Search completed: November 29, 2021, 13:33:51
Job time : 1 secs

Co-Pending Application: 17/045,016 [Wingdings font/0xE8] SEQ ID NO 104
GenCore version 6.4.2
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         November 29, 2021, 13:34:13 ; Search time 1 Seconds
                                           (without alignments)
                                           0.012 Million cell updates/sec

Title:          US-16-615-231-104
Perfect score:  562
Sequence:       1 EIVLTQSPGTLSLSPGERAT..........CQQYGSSPWTFGQGTKVEIK 108

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 108 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-17-045-016-104.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     562  100.0    108  1  US-17-045-016-104          Sequence 104, App


                                    ALIGNMENTS


RESULT 1
US-17-045-016-104

  Query Match             100.0%;  Score 562;  DB 1;  Length 108;
  Best Local Similarity   100.0%;  
  Matches  108;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EIVLTQSPGTLSLSPGERATLSCRASQSVSSSYLAWYQQKPGQAPRLLIYGASSRATGIP 60

Qy         61 DRFSGSGSGTDFTLTISRLEPEDFAVYYCQQYGSSPWTFGQGTKVEIK 108
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DRFSGSGSGTDFTLTISRLEPEDFAVYYCQQYGSSPWTFGQGTKVEIK 108


Search completed: November 29, 2021, 13:34:13
Job time : 1 secs


Conclusion 
Claims 1-3, 7, 9, 22, 24, 37-42 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
571-272-0839





/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        
/Laura B Goddard/Primary Examiner, Art Unit 1642